Citation Nr: 1602399	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The rating decision denied the Veteran's claim for service connection for bronchitis.  The Veteran filed a Notice of Disagreement (NOD) in August 2010, and the RO issued a Statement of the Case (SOC) in September 2012.  The Veteran filed a timely VA 9, Substantive Appeal in November 2012.  The RO issued a Supplemental SOC in December 2014.  

The Veteran testified at a Board hearing before the undersigned in October 2015 and a copy of the hearing transcript has been associated with the claims file. 

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of service connection for bronchitis.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran seeks service connection for bronchitis on the basis that he developed the condition during his period of active service.  

As an initial matter, the Veteran contends that he began having the symptoms of the disorder during service.  The Veteran's service treatment records indicate that he sought treatment for colds or cold-like symptoms several times during his period of service.  In records dated May 1973, August 1973, August 1974, December 1974 and January 1975, the Veteran was treated for such symptoms as cold symptoms, cough, nasal drip, sinus congestion, and runny nose.

During his October 2015 hearing, the Veteran competently and credibly reported that he has continued to seek treatment for respiratory problems.  Specifically, he and his representative discussed that the Veteran had continued to seek private treatment for these symptoms since service.  He also stated that he has sought treatment from VA, and indicated that he had been admitted to the hospital at one point.  He reported that he has the symptoms and problems approximately every year.  

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, there is competent evidence of persistent or recurrent symptoms of bronchitis or another respiratory disorder, evidence that the Veteran suffered from the same problems in service, and an indication that the current persistent or recurrent symptoms are related to the Veteran's service.  Specifically, the Veteran contends that these same symptoms, which began in service, have continued consistently since that time.  Given this, the Board finds that a remand is appropriate so that the Veteran may be afforded a VA examination as to his claim for service connection for bronchitis.

As noted, the Veteran reported during his October 2015 Board hearing that he had sought private treatment for his respiratory issues; as such, on remand, these as well as all other ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's private treatment records, to include the records from the medical facilities, where the Veteran reported seeking treatment during his hearing.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the existence and etiology of any respiratory disorders, to include bronchitis.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record as well as any and all private treatment records associated with the file.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner is asked to respond to the following: is it at least as likely as not (50 percent or better probability) that the Veteran's currently-diagnosed respiratory disorder, to include bronchitis, is related to his service?  In so opining, the examiner is asked to specifically consider and discuss (i) in-service complaints of cold symptoms, and (ii) the Veteran's lay statements regarding the continuity of his bronchial and respiratory symptoms.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate the issue.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




